Citation Nr: 1713007	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  10-28 426	)	DATE
	)
	)
   
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to the service-connected left knee disability.


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

P. Charles, Associate Counsel






INTRODUCTION

The Veteran served on active duty for training from February 1989 to June 1989 with an additional annual tour in June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In January 2015 and April 2016, the Board remanded the case for additional development.  The claim has now returned to the Board for further appellate action.

The record before the Board consists of electronic files records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

A chronic right knee condition did not manifest in service or within one year of discharge from service, and is not caused or aggravated by any aspect of service or by a service-connected disability.


CONCLUSION OF LAW

Service connection for a right knee condition is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).






REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In April 2016, the Board remanded the claim and directed an adequate opinion be provided that considers all pertinent evidence, including medical evidence indicating a possible causation relationship between the right knee and service-connected left knee disability.  Specifically, an April 2008 VA opinion and a private examiner's February 2004 comment that the Veteran's favoring of his left knee caused additional strain and deterioration on his right knee were to be addressed.  The remand also highlighted that the October 2015 VA examination report did not comply with the prior January 2015 remand directives because the examiner merely noted review of the prior April 2008 and July 2011 VA examination reports, but did not discuss the etiological opinions.  Based upon the review of the Veteran's pertinent history, a physician was to provide an opinion as to whether there is a 50 percent or better probability that the Veteran's diagnosed right knee disorder was caused or permanently worsened by his service-connected left knee disability.  In providing the requested opinion, the physician was directed to consider and discuss the Veteran's statements regarding the onset and progression of his pertinent symptomatology and to assume he is a reliable historian.  

In August 2016, a medical opinion that reviewed medical records from the Veteran's service days and evidence present in the electronic claims file, including the conflicting medical evidence stated above.  For these reasons, the Board finds that there has been substantial compliance with the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative of any information, medical, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative if any of the evidence is to be provided by the claimant, and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in an April 2008 letter, prior to the initial rating decision on appeal.

The record also reflects that the Veteran's service treatment records and post-service medical records have been obtained.  As directed by the April 2015 remand, VA has obtained the Veteran's updated medical records.  The Veteran was also afforded VA examinations, with the most recent occurring in August 2016.  The Board finds the examination reports to be adequate for adjudication purposes.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran.

Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Legal Criteria

Generally, service connection will be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a casual relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).  Some chronic diseases may be presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R.  § 3.310(b).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Factual Background and Analysis

The Veteran served as a firefighter in the United States Air Force Reserve.  The Veteran contends that his right knee disability first manifested during service, or alternatively, is secondary to his service-connected left knee disability.  

In June 1991 while on an annual tour, the Veteran was playing basketball for his required organized physical training when he injured his left knee.  The injury required surgery at the base hospital.  The record does not show and the Veteran did not report when he completed Reserve service.   

Franciscan Medical Center records indicate that in October 1997, the Veteran complained that his knees had been hurting him off and on for a year.  He returned to the same physician and complained of knee pain again in December 1997, but his knee exam was negative.   In a May 1998 VA examination, the examiner noted the Veteran's report of chronic right knee pain, but the examiner noted a completely normal right knee without edema, erythema, deformity, or instability and with a full range of motion.  

In September 1998, the RO awarded service connection for the Veteran's left knee and awarded a 10 percent rating for left knee arthritis based on a limitation of flexion (Diagnostic Code 5260).  In subsequent decisions in February 2006 and October 2012, the RO assigned a separate 10 percent ratings each for instability and for limitation of extension of the left knee.  
	
On February 13, 2004, a private examiner at Heights Chiropractic Physicians, LLC stated that the Veteran "generally favored his left knee causing additional strain and deterioration of his right knee, which now bothers him more than the left."  The examiner's impression was bilateral knee segmental dysfunction, suspected degenerative joint disease (DJD).  The Veteran was then seen on February 16, 2004, for bilateral knee radiography at Dayton Medical Imaging.  The examiner explained, "In summary, relatively high position of the patella is seen bilaterally, ossicles are seen along the course of the infrapatellar tendon on the left, but there are some hypertrophic bony changes of the left anterior tibial tubercle... Some of this may relate to the patient's previous surgical intervention."  

In June 2004, during a VA examination for service connection for the right knee, the Veteran informed the examiner that both of his knees hurt all the time and that he favored the right due to the injury of his left.  The examiner's impression was right knee pain secondary to deconditioning.  The examiner explained that the Veteran was extremely weak in both knees.  Specifically, the examiner stated, "he is mild to moderately disabled from the left knee.  I feel he is mildly disabled from the right knee."  The examiner continued to explain that both could be improved with an aggressive course of physical therapy. 

On January 5, 2005, records of private emergency and orthopedic care show that the Veteran fell walking down a wet embankment, landing on his back, and injuring his right knee when it flexed under him.  There are no lay or medical references to the left knee.  At the time, he was working for a correctional facility as a correctional officer.  On January 10, 2005, a physician performed a primary repair of the ruptured patellar tendon in the right knee, and the Veteran underwent a course of physical therapy through June 2005.

During a December 2005 VA examination, the Veteran stated that he had pain when kneeling or bending the right knee.  Examination of both knees by frontal and lateral standing projections showed no evidence of fracture or dislocation and normal bony apposition and alignment.  Further, visualized bony structures were unremarkable, and joint spaces were well maintained.   

In an April 2008 VA examination, the Veteran reported weakness in the left knee, stiffness, swelling, occasional redness, as well as instability and giving away about once to twice a week. The Veteran also described the fall that resulted in the patella tendon rupture to the right knee. The examiner noted, "Of note, this veteran apparently injured right knee in January of 2006 secondarily to veteran's giving away episodes that occurred of his left knee at that time."  The examiner's impression was degenerative arthritis of both knees as well as calcification of patellar tendon on the left side. 
 
In December 2008, the Veteran's brother submitted a lay statement that explained how the two would engage in various activities from pickup basketball to hunting prior to the Veteran injuring his knee two to three years ago.  The statement also explained that because of the Veteran's injury, the brother often saw him dealing with pain issues.  

In January 2009, the Veteran himself submitted a statement in which he requested an increase with his disability rating.  In the statement, the Veteran also detailed the slip and fall incident from January 2005 when he injured his right knee and underwent surgery.

In April 2009, the Veteran's wife submitted a statement in support of his claim.  She explains that she believes there are several factors contributing to the Veteran's health.  Specifically, she mentions the weight the Veteran gained and his knee injuries as a direct cause.  She explains how the Veteran has to overcompensate due to knee injuries, which prevent him from interacting with his son when he plays sports.  

In a July 2011 VA examination, the examiner noted a review of the claims file, assessed the right knee disorder and found that the Veteran had right knee osteoarthritis with riding patella, status post-surgical repair.  The examiner then stated, "symptoms started after the fall and surgical repair in 2005 and continued since.  Hence, his current diagnosis is neither service-connected nor related to the service connected disability in the left knee, in my opinion."

A October 2015 VA medical opinion stated that the Veteran's right knee patellar tendon tear status post tear with DJD and high riding patella was less likely than not (less than 50% probability) incurred in or caused by in-service injury, event or illness because the patellar tendon tear was sustained during work related injury in
2005.  Further, the report stated that the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service-connected condition.  Again, the rationale given was that the patellar tendon tear had been sustained during a work related injury per the veteran's own history during the exam.

The VA examination dated August 18, 2016 at the Dayton VA Medical Center showed the examiner reviewed the Veterans entire claims file, to include the private provider opinion from February 2004, VA examinations dated December 2005, April 2008, July 2011, and October 2015.  The examiner opined the Veteran's right knee degenerative joint disease is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition.  The rationale given was that the fall and injury in January 2005 caused the right knee condition, therefore it was not directly or indirectly related to the left knee condition.  

The examiner also considered conflicting medical evidence.  Specifically, he explained discussed the February 2004 private opinion that stated the Veteran favored his left knee, which caused additional strain and deterioration of his right knee.  The examiner pointed out that the orthopedic specialist at Dayton VA examined the Veteran and concluded on June 1, 2004 that the right knee pain was due to deconditioning, as there were normal x-rays of the right knee.  The examiner also noted that subsequent examiners in 2005, 2008, 2011 and 2015 had provided opinion that the right knee condition was not caused by the left knee condition and that he concurred with these findings.  The Board finds the physician provided an opinion supported by adequate rationale. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

Having considered the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim.  As noted above, the Veteran does not contend and service treatment records do not show a right knee injury, manifestations, or a diagnosis of a right knee condition in service or within one year of separation therefrom.  Further, the first lay or medical evidence of right knee symptoms after service was in 1997, 8 years following separation from service.  (Evidence of a prolonged period without medical complaint and the amount of time that elapsed since military service, can be considered as evidence against a claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, although the Veteran has right knee osteoarthritis, it cannot be presumed to have incurred in service or manifested to a degree of ten percent or more within one year of the date of separation from service nor is there a showing of continuity of symptomatology since service has not been established.  38 C.F.R. § 3.303(b)(2012).  Moreover, the Veteran aggravated his right knee in a serious accident in January 2005.  

The Board finds that the July 2011, October 2015 and August 2016 medical opinions are probative in part and when considered in aggregate.  Although the Board found shortcomings in the some earlier opinions because they were not complete and did not address all the necessary factors, these opinions are probative regarding those elements that were addressed and to that extent were definitive, based upon a review of the Veteran's claims file and supported by detailed explanation regarding pathology of his current problems.  As such, they are found to carry significant probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).   

The Board considered certain statements made by the private chiropractor in February 2004 and the VA examiner in April 2008 but assigns less probative weight to the statements.  The private chiropractor simply recited the Veteran's report of favoring the left knee but did not express his own opinion on whether the right knee was aggravated in this way.  A mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The 2008 VA examiner cited the 2006 (actually 2005) fall as caused by the left knee giving way, but records of private care at the time of the accident including the Veteran's report of the circumstances referred to a slip on a wet slope VA with no mention of left knee giving way.  An examination that relies on an inaccurate history is inadequate.  West v. Brown, 7 Vet. App. 70, 78 (1994).

Therefore, the Board finds that the weight of competent and probative evidence is that the current right knee condition was not caused or aggravated in service and was not caused or aggravated by the service-connected left knee disability.  

The Board recognizes competent assertions of the Veteran and his family members.  Lay evidence is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau, 492 F.3d at 1377; Davidson, 581 F.3d. at 1313.  Descriptions from the Veteran, his brother and his wife regarding his condition are certainly competent as to the events of which there was personal knowledge; and in this regard the Board finds these accounts credible including that the Veteran favored the left knee with his right knee.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, it is the province of trained health care professionals to form conclusions that require medical expertise, such as opinions as to whether any favoring caused or aggravated the right knee degenerative disorder or the injury sustained in the post-service fall.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  

Accordingly, the Veteran's claim of entitlement to service connection for a right knee condition must be denied.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit-of-the-doubt doctrine is not helpful to a claimant where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.


ORDER

Service connection for a right knee disability is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


